802 F.2d 458
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LUCILA LAGUNZAD LABADIA, Petitionerv.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 85-3575.
United States Court of Appeals, Sixth Circuit.
Aug. 4, 1986.

1
BEFORE:  MERRITT and MARTIN, Circuit Judges;  and WEBER, District Judge.*

ORDER

2
On petition to enforce an order of the Immigration and Naturalization service,


3
This cause came on the be heard on the record of the Service, the briefs and oral argument of the parties.  Upon due consideration thereof the Court finds that findings and order of the Service as supported by substantial evidence on the record as a whole.


4
IT IS THEREFORE ORDERED that the order of the Service in this case be, and it hereby is, ENFORCED.



*
 The Honorable Herman J. Weber, United States District Judge for the Southern District of Ohio, sitting by designation